Exhibit 10.3

 

MASTER SOFTWARE LICENSE AGREEMENT

 

This Master Software License and Services Agreement (the “Agreement”) is made
and entered into by and between Ariba, Inc., as identified in the applicable
Order Form or SOW (“Ariba”), and SOFTBANK Corp., as identified in the applicable
Order Form or SOW (“Customer”).

 

This Agreement sets forth terms and conditions under which Customer may use
certain Ariba Products. The Order Form submitted by Customer pursuant to Section
14.13 below shall be governed by this Agreement, in addition to the terms and
conditions of the Order Form.

 

1. DEFINITIONS

 

1.1 “Ariba Products” means the Ariba software program(s) in object code format
as identified in an applicable Order Form and related Documentation. Ariba
Products are broken into the following categories of individual licensable
products:

 

1.1.1 A “Core” means the core application functionality upon which all
subsequent functionality is based, which Ariba generally makes available for
separate licensing to all customers.

 

1.1.2 A “Module” means an extension of an underlying Core, with separate, unique
application functionality different from the overlying Core, which Ariba
generally makes available for separate licensing to all customers.

 

1.1.3 An “Integration Pack” means integration functionality associated with a
particular Core, configurable for use with a specific third party application,
which Ariba generally makes available for separate licensing to all customers.

 

1.1.4 A “Product Line” means a Core and any subset Modules and/or Integration
Packs, which Ariba generally makes available for separate licensing to all
customers

 

1.1.5 A “Product Pack” means a collection of one or more Modules, Integration
Packs and Cores which Ariba generally makes available for separate licensing to
all customers.

 

1.2 “Documentation” means the authorized guides and manuals that are delivered
or made available by Ariba to its customers (including Customer) for use with
the Ariba Products.

 

1.3 “Fees” means the fees stated in an Order Form or SOW.

 

1.4 “Intellectual Property Right” means any patent, patent application,
copyright, moral right, trade name, trademark, service mark, trade secret, and
any applications or right to apply for registration therefor, internet domain
names, logos, designs, slogans, and general intangibles of like nature, computer
software programs or applications, tangible or intangible proprietary
information, know-how, proprietary processes, formulae, algorithms, or any other
intellectual property right, whether registered or unregistered, and whether
first created before or after the Agreement Effective Date.

 

1.5 “License Term” means the period of time under which the license for an
applicable Ariba Product shall be effective, as set forth in the applicable
Order Form and commencing upon the applicable Order Form Effective Date.

 

1.6 “Order Form” means a separate document, governed by this Agreement, by which
Customer orders Ariba Products.

 

1.7 “Order Form Effective Date” means the date identified on an applicable Order
Form upon which such Order Form becomes effective.



--------------------------------------------------------------------------------

2. LICENSE

 

2.1 Subject to the terms and conditions of this Agreement and any applicable
Order Form, and in consideration of Customer’s payment of all applicable Fees,
Ariba grants to Customer a non-sublicensable (except as otherwise set forth in
this Agreement, an Order Form, or an SOW), nonexclusive, nontransferable right
to internally use the Ariba Products designated in an applicable Order Form
solely for Customer’s business operations as referenced in this Agreement, an
Order Form, or a SOW during the License Term. No Customer affiliate and/or
subsidiary may use the applicable Ariba Products unless otherwise set forth in
an applicable Order Form.

 

2.2 Except for a single back-up copy for disaster recovery purposes and a single
copy for load balancing, Customer may possess only one (1) copy of any Ariba
Products licensed and paid for by Customer under this Agreement. As between the
parties, Ariba retains all right, title, and interest to all Intellectual
Property Rights in all Ariba Products and Ariba Confidential Information, and
any copies thereof. Customer shall only be entitled to use the specific Ariba
Products (e.g. Core, Module, or other product) specified and licensed under the
applicable Order Form, regardless of whether additional Ariba Products are
delivered to Customer (on CD or otherwise). Nothing in this Agreement grants
Customer any right, title, license or interest in or relating to the source code
of the Ariba Products. Any third party software embedded, included or otherwise
provided by Ariba for use with the Ariba Products may only be used in
conjunction with such Ariba Products ordered under an applicable Order Form. The
Ariba Products are designed for use with the equipment and accessories specified
in the Documentation. Ariba assumes no responsibility under this Agreement for
obtaining or providing such equipment. Customer is also responsible for ensuring
a proper environment and proper utilities for the computer system with which the
Ariba Products will be used.

 

2.3 Customer shall comply with the license terms and use restrictions stated in
the Order Form. Customer agrees to maintain the copyright, trademark, logos, and
other notices that appear on the Ariba Products on all associated media,
screens, and copies thereof. Customer shall not, and shall not allow any third
party to: (i) reverse engineer, decompile, translate, disassemble or attempt to
discover any source code or underlying ideas or algorithms of any Ariba Products
(except to the extent such restriction is prohibited by applicable local law in
order to obtain interoperability), (ii) except as otherwise set forth in this
Agreement, an Order Form, or a SOW, transfer, sell, lease, lend, disclose, or
use for timesharing or service bureau purposes any Ariba Products, (iii) except
as otherwise set forth in this Agreement, an Order Form, or an SOW, use,
provide, or allow others to use Ariba Products for the benefit of any third
party, (iv) use Ariba Products, or allow the transfer, transmission, export, or
re-export of any Ariba Products, or portion thereof, in violation of any export
control laws or regulations administered by the U.S. Commerce Department’s
Bureau of Export Administration, the U.S. Department of Treasury’s Office of
Foreign Assets Control, or any other applicable government agency, or (v) except
as otherwise set forth in this Agreement, an Order Form, or a SOW, reset or
disable the Ariba Products.

 

3. INTENTIONALLY LEFT BLANK.

 

4. FEES AND PAYMENT TERMS

 

4.1. Customer agrees to pay to Ariba the Fees in the amounts and at the times
set forth in the applicable Order Form. Except as otherwise provided in this
Agreement, the Order Form, or a SOW, all Fees shall be nonrefundable. Except as
otherwise provided in the applicable Order Form, all Fees shall be due on the
Order Form Effective Date and payable by Customer in U.S. dollars net thirty
(30) days from the date of invoice.

 

4.2. All Fees payable under this Agreement are exclusive of tax. Customer shall
pay any taxes, including sales, use, personal property, value-added, excise,
customs fees, import duties or stamp duties or other taxes and duties imposed by
governmental agencies of whatever kind and imposed with respect to all
transactions under this Agreement, including penalties and interest but
specifically excluding any income or equivalent taxes payable by Ariba. Such
taxes added to the invoice, as prescribed by applicable law, will be paid by
Customer “net thirty (30) days” from the date of invoice or other notification.
Upon reasonable request of Ariba to assist Ariba in obtaining tax credits or



--------------------------------------------------------------------------------

deductions, Customer shall provide to Ariba original or certified copies of all
tax payments or other evidence of payment of taxes by Customer with respect to
transactions or payments under this Agreement. Customer shall take all
reasonable actions requested by Ariba that will assist Ariba in reducing its tax
liability with respect to transactions under this Agreement, which actions
include, but are not limited to, applying on its own or on Ariba’s behalf for
reduced withholding rates, concessionary tax rates or other favorable tax
treatment.

 

5. DELIVERY

 

5.1 Ariba Products. Ariba shall deliver the Ariba Products, the Documentation,
and any other deliverables under this Agreement, an Order Form, or a SOW
electronically. All deliveries will be deemed to occur at the Customer’s Ship To
Address per the Order Form unless written notification is provided by the
Customer of a different download location. Unless otherwise specified in an
applicable Order Form, all subsequent increases or modifications to Customer’s
order hereunder shall be deemed to be delivered under the same terms as the
original license. Customer’s right to use each additional authorized copy of the
Ariba Products, as permitted under this Agreement, shall be deemed to arise at
the location where the original was first installed.

 

6. TERMINATION

 

6.1 A party (“Terminating Party”) may, by written notice of default to the other
party (“Terminated Party”), (i) terminate this Agreement, in whole or in part,
including any Order Forms or SOWs (a) if the Terminated Party materially
breaches this Agreement, and the Terminated Party does not cure such material
breach within thirty (30) calendar days after receipt of written notice of such
breach; or (b) immediately following the failure to resolve the suspension of
business, insolvency, institution of bankruptcy, liquidation proceedings by or
against the Terminated Party, appointment of a trustee or receiver for the
Terminated Party’s property or business, or any assignment, reorganization or
arrangement by the Terminated Party for the benefit of its creditors; or (c)
immediately upon a material breach of Section 2 (License) by the Terminated
Party, or (ii) terminate any individual Order Form or SOW if the Terminated
Party fails to perform any provision of such Order Form or SOW and does not cure
the breach within thirty (30) calendar days after receipt of written notice
thereof.

 

6.2 Upon expiration or termination of this Agreement, all of Customer’s licenses
to use the Ariba Products, and all other rights, services and licenses granted
by Ariba to Customer as set forth in this Agreement, shall cease immediately
(except for those rights, licenses and obligations that are expressly stated to
survive termination of this Agreement).

 

6.3 If an Order Form or SOW (but not the Agreement) terminates or if the License
Term of an applicable Ariba Product set forth in an Order From expires, all of
Customer’s licenses to use the applicable Ariba Products, and all other rights,
services and licenses granted by Ariba to Customer as set forth in such Order
Form or SOW, as applicable, shall cease immediately (except for those rights,
licenses and obligations that are expressly stated to survive termination of
such Order Form). Termination of any single Order Form or SOW shall not result
in the termination of this Agreement; however, termination of all Order Forms
and SOWs shall result in the termination of this Agreement.

 

Within ten (10) days from the date of any termination, Customer shall provide
Ariba with a signed written statement by Customer certifying that Customer has
not retained any copies of (i) the applicable Ariba Products and any
accompanying Documentation, and (ii) any Ariba Confidential Information.

 

Termination of this Agreement or any license shall not limit either party from
pursuing other remedies available to it, including injunctive relief, nor shall
such termination relieve Customer’s obligation to pay all fees that have accrued
or are otherwise identified as being owed by Customer, now or at some future
date, under any Order Form or SOW.

 

7. NO WARRANTIES

 

THE ARIBA PRODUCTS AND ARIBA SERVICES ARE PROVIDED “AS IS,” WITHOUT ANY WARRANTY
WHATSOEVER. ARIBA DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, AS TO ANY MATTER WHATSOEVER, INCLUDING ALL IMPLIED



--------------------------------------------------------------------------------

WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT. ARIBA SHALL HAVE NO LIABILITY WITH RESPECT TO THE PERFORMANCE
OF ANY PRODUCT AND CUSTOMER SHALL HAVE NO REMEDY WITH RESPECT TO PRODUCT
PERFORMANCE. ARIBA DOES NOT WARRANT THAT THE ARIBA PRODUCTS OR ARIBA SERVICES,
OR ANY PORTION THEREOF, ARE ERROR OR BUG FREE, OR THAT CUSTOMER’S USE OF THE
ARIBA PRODUCTS OR ARIBA SERVICES WILL BE UNINTERRUPTED.

 

8. LIMITATION OF LIABILITY

 

EXCEPT FOR (I) A BREACH BY CUSTOMER OF THE LICENSE RESTRICTIONS IN SECTION 2.3,
OR (II) PAYMENT OF AUDIT COSTS PURSUANT TO SECTION 12 or (III) A BREACH BY
CUSTOMER OF SECTION 4.1 SOLELY FOR FAILURE OF CUSTOMER TO PAY THE FEES DUE AND
PAYABLE UNDER SECTION 4.1 (IN WHICH CASE CUSTOMER’S TOTAL AND AGGREGATE
LIABILITY SHALL BE LIMITED TO ONLY THE AMOUNT OF THE FEES STILL DUE AND PAYABLE
UNDER SECTION 4.1 IF ANY), A PARTY’S TOTAL AND AGGREGATE LIABILITY UNDER OR IN
CONNECTION WITH THIS AGREEMENT, AN ORDER FORM, AND SOW SHALL NOT EXCEED ONE
DOLLAR. EXCEPT FOR A BREACH BY CUSTOMER OF THE LICENSE RESTRICTIONS IN SECTION
2.3, IN NO EVENT SHALL EITHER PARTY OR ANY OF THEIR AFFILIATES, AGENTS, OR
SUPPLIERS BE LIABLE UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER
LEGAL OR EQUITABLE THEORY FOR ANY DIRECT, INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING BUT NOT
LIMITED TO DAMAGES RESULTING FROM INTERRUPTION OF USE, COST OF COVER, LOSS OR
CORRUPTION OF DATA, LOST PROFITS OF THE OTHER PARTY OR ANY OF THE OTHER PARTY’S
AFFILIATES, LOSSES RESULTING FROM SYSTEM SHUTDOWN, FAILURE TO ACCURATELY
TRANSFER, READ OR TRANSMIT INFORMATION, FAILURE TO UPDATE OR PROVIDE CORRECT
INFORMATION, STOLEN OR MISUSED PASSWORDS, SYSTEM INCOMPATIBILITY OR PROVIDING
INCORRECT COMPATIBILITY INFORMATION, OR BREACHES IN SYSTEM SECURITY, WHETHER OR
NOT A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY, ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, AN ORDER FORM, AND SOW. THIS SECTION 8
SHOULD NOT BE CONSTRUED TO AND SHALL NOT PROVIDE ANY PARTY ANY TYPE OR CATEGORY
OF DAMAGES, INCLUDING WITHOUT LIMITATION THOSE CATEGORIES LISTED ABOVE, NOT
OTHERWISE AVAILABLE UNDER APPLICABLE LAW.

 

9. CONFIDENTIALITY

 

A party (the “Discloser”) may disclose to the other party (the “Recipient”)
information that the Discloser considers to be confidential and at the time of
disclosure is identified as confidential and/or proprietary (“Confidential
Information”). Notwithstanding anything to the contrary herein, Confidential
Information shall be deemed to include the Ariba Products, the terms and
conditions of this Agreement (including pricing), and either party’s technical
and business information relating to inventions or software, research and
development, future product specifications, implementation methodologies,
engineering processes, costs, profit or margin information, and marketing and
future business plans. The parties agree, unless required by law, not to use or
make each other’s Confidential Information available to any third party for any
purpose other than as necessary to perform under this Agreement. Recipient shall
protect the Confidential Information of Discloser by using the same degree of
care, but no less than a reasonable degree of care, that it uses to protect its
own confidential information of a like nature to prevent its unauthorized use,
dissemination or publication by its employees or agents. Both parties
acknowledge that any breach of its obligations with respect to Confidential
Information may cause the other irreparable injury for which there are
inadequate remedies at law and that Discloser shall be entitled to seek
equitable relief in addition to all other remedies available to it. Customer
shall not disclose the results of any performance tests of the Ariba Products to
any third party without Ariba’s prior written approval. A party’s Confidential
Information shall not include information that: (i) is or becomes publicly
available through no act or omission of Recipient; (ii) was in the Recipient’s
lawful possession prior to the disclosure and was not obtained by Recipient
either directly or indirectly from the Discloser; (iii) is lawfully disclosed to
the Recipient by a third party without restriction on Recipient’s disclosure,
and where Recipient was not aware that the information was the confidential
information of Discloser; (iv) is independently developed by the Recipient
without violation of this Agreement; or, (v) which is disclosed by Recipient



--------------------------------------------------------------------------------

as needed to comply with a court order, subpoena, or other government demand
(provided that Recipient first notifies Discloser and gives Discloser the
opportunity to challenge such court order, subpoena, or government demand).

 

10. TRADEMARKS

 

Neither party grants the other party any rights to use its trademarks, service
marks, or other proprietary symbols or designations (“Trademarks”) without the
written consent of the other party, except as otherwise described herein.
Neither party will combine the other’s Trademarks so as to effectively create a
unitary composite mark, nor shall it use any product name or trademark in a
manner that is confusingly similar to the other party’s Trademark.

 

11. INTENTIONALLY LEFT BLANK.

 

12. AUDIT

 

Customer agrees to allow a mutually acceptable independent certified public
accountant to audit and analyze the Customer’s compliance with the terms of this
Agreement. Any such audit shall be permitted by Customer within thirty (30) days
of Ariba’s written request and shall be performed during normal business hours
at times mutually agreed upon by Customer and Ariba. Audits shall be made no
more frequently than once every twelve (12) months, and shall not unreasonably
interfere with Customer’s business activities. If an audit should reveal a
discrepancy between the Fees owed Ariba and the Fees actually paid by Customer,
Customer will promptly pay the difference. In the event an audit should
establish an underpayment of greater than ten percent (10%) of payments owed
Ariba for any particular period, Customer shall be responsible for reimbursement
of all reasonable, verifiable costs related to the performance of the subject
audit (collectively, “Audit Costs”).

 

13. FORCE MAJEURE

 

Neither party shall be liable to the other for failure or delay in the
performance of a required obligation if such failure or delay is caused by riot,
fire, flood, earthquake, natural disaster, electronic virus, electronic attack
or infiltration, internet disturbance, government act or other similar cause
beyond such party’s (the “Affected Party”) control (collectively, a “Force
Majeure Event”), provided that Affected Party gives prompt notice of such
condition, uses reasonable efforts to resume its full performance as soon as
possible, and provided further that the other party (the “Non-Affected Party”)
may terminate the affected Order Form or SOW if such condition continues for a
period of one hundred eighty (180) days. During the Force Majeure Event, the
Non-Affected Party may similarly suspend its performance obligations, until such
time as the Affected Party resumes its performance obligations.

 

14. MISCELLANEOUS

 

14.1 Customer shall not assign, sublicense or otherwise transfer this Agreement,
including any license, Order Forms or SOWs, in whole or in part, even in the
event of merger or acquisition, without the prior written consent of Ariba.

 

14.2 The parties hereto are and shall remain independent contractors, and
nothing herein shall be deemed to cause this Agreement to create an agency,
partnership, or joint venture between the parties hereto. Nothing in this
Agreement shall be interpreted or construed as creating or establishing the
relationship of employer and employee between Customer and either Ariba or any
employee or agent of Ariba.

 

14.3 The failure of either party to act in the event of a breach of this
Agreement by the other shall not be deemed a waiver of such breach or a waiver
of future breaches, unless such waiver is provided to the other party in writing
and signed by the party against whom enforcement is sought.

 

14.4 The Ariba Products may require a license for export from the U.S.
Government that requires advance disclosure of the ultimate consignee and all
parties to the sale, and prohibits diversion, transshipment, or reexportation
out of the United States contrary to U.S. law and regulations. Both parties
agree to comply with all relevant export laws and regulations. The Customer
agrees to furnish



--------------------------------------------------------------------------------

all documentation required by the U.S. Government in connection with obtaining
any required export license, and agrees that unauthorized diversion,
transshipment or reexportation of the Ariba Products in violation of the export
license or any applicable law shall not be permitted.

 

14.5 Any and all provisions or obligations contained in this Agreement which by
their nature or effect are required or intended to be observed, kept or
performed after termination of this Agreement will survive the termination of
this Agreement and remain binding upon and for the benefit of the parties, their
successors and permitted assignees.

 

14.6 Any notice given under this Agreement shall be in writing and in the
English language and shall be delivered by certified or registered mail, postage
prepaid, return receipt requested or by an overnight courier service with
delivery receipt. All notices to Ariba must be sent to the attention of Ariba at
the address set forth on the Order Form or SOW to which the matter relates, copy
to General Counsel. Notices to Customer shall be sent to the address set forth
in the address block in an applicable Order Form or to any other address
Customer specifies in writing.

 

14.7 This Agreement and any Order Form or SOW, and any disputes arising out of
or relating to this Agreement and any Order Form or SOW, shall be governed by
and construed in accordance with the laws of the State of California. The
Parties shall attempt to resolve all disputes between the Parties arising out of
or relating to this Agreement and any Order Form or SOW amicably through good
faith discussions upon the written request of any Party. In the event that any
such dispute cannot be resolved thereby within a period of thirty (30) days
after such notice has been given, such dispute shall be finally resolved by
binding arbitration in San Francisco, California, using the English language in
accordance with the Arbitration Rules and Procedures of JAMS then in effect. The
Parties agree that Hon. Daniel Weinstein (Ret.) shall retain jurisdiction to
resolve any disputes arising out of or relating to this Agreement and any Order
Form or SOW. In the event Judge Weinstein is not able to preside over the
arbitration, the matter will be submitted to arbitration before Hon. Charles B.
Renfrew (Ret.). If Hon. Charles B. Renfrew (Ret.) is not able to preside, the
dispute shall be finally resolved by binding arbitration In San Francisco,
California, using the English language in accordance with the Arbitration Rules
and Procedures of JAMS, including the arbitrator selection procedures, then in
effect. The Parties consent to the exercise of personal jurisdiction over each
of them by the federal and state courts within the State of California for the
purposes of enforcing any arbitration award that may result from arbitration
proceedings instituted to resolve any disputes arising out of or related to this
Agreement and any Order Form or SOW, or to prevent any threatened violation of
this Agreement and any Order Form or SOW.

 

14.8 If any end user of the Ariba Products is an agency or department of the
U.S. Government (“Government”), the use, duplication, reproduction, release,
modification, disclosure, or transfer of the Ariba Products, or any related
documentation of any kind, including but not limited to technical data or
manuals, is restricted in accordance with FAR 12.212 for civilian agencies and
DFAR Supplement 227.7202 for military agencies. The Ariba Products are
commercial computer software and commercial computer software documentation. The
use of the Ariba Products by the Government is further restricted in accordance
with the terms of this Agreement.

 

14.9 This Agreement shall not be construed against the party preparing it but
shall be construed as if both parties jointly prepared this Agreement, and any
uncertainty and ambiguity shall not be interpreted against any one party.

 

14.10 If any provision of this Agreement shall be adjudged to be unenforceable
or invalid in accordance with the procedures in 14.7, that provision shall be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and remain enforceable between
the parties.

 

14.11 The section headings appearing in this Agreement are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or extent of such section or in any way affect such section.

 

14.12 This Agreement may be executed simultaneously in two or more counterparts,
each of which will be considered an original, but all of which together will
constitute one and the same instrument. For clarification purposes, the dates
contained in the signature blocks of this Agreement



--------------------------------------------------------------------------------

or any documents executed pursuant to this Agreement only indicate the date(s)
upon which such document was signed, and shall have no effect on any other term
of this Agreement. The parties may treat faxed documents as originals; however,
this shall not preclude either party from requiring the exchange of original
signatures.

 

14.13 This Agreement envisions the creation of one or more Order Forms or SOWs
for the purchase of Ariba Products and/or Services, respectively. In the absence
of an applicable Order Form or SOW, this Agreement shall have no effect. Such
Order Forms may be executed concurrently or subsequently with this Agreement.
Each Order Form or SOW executed under this Agreement shall incorporate the terms
and conditions of this Agreement and, along with any documents incorporated by
reference into this Agreement or the applicable Order Form or SOW, shall
constitute a complete, absolute integration and the entire agreement between the
parties of such Order Form or SOW relating to the subject matter thereof, and
shall supersede all prior representations, proposals, discussions, and
communications, whether oral or in writing, and all contemporaneous oral
communications related to such matters. Notwithstanding the content of any
purchase order, sale order, sale confirmation or any other document or web site
relating to the subject matter of this Agreement, this Agreement and any Order
Form and/or SOW shall take precedence over any such document, and any
conflicting, inconsistent, or additional terms contained therein shall be null
and void. In the event of a conflict between the terms and conditions of this
Agreement and any individual Order Form or SOW, the Order Form or SOW shall
govern. This Agreement and any Order Form or Sow incorporating this Agreement
may be modified only in writing and shall be enforceable in accordance with its
terms if such written modification is signed by the party to be bound.

 

Agreement Effective Date: October     , 2004

 

Ariba, Inc.   Customer: SOFTBANK Corp. By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:     Date Signed:       Date Signed:  
 